Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear where the “inductance” on line 9 comes from and how the acoustic resonator can have “inductance”. The same is true for claim 11.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.


                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-16  are rejected under 35 USC 103 as being unpatentable over Kaneda (JP2014068123) in view of Watanabe (US 9,543,924).
Regarding to calim1 , Kaneda discloses the circuit as shown on Figures 1-10 comprising:
-a series unit including at least one series acoustic resonator (S1-S2) electrically connected, in series, between first and second ports configured to pass a radio frequency (RF) signal; 
-a first shunt unit (P3a, P3a)  disposed on a first shunt connection path between the at least one series acoustic resonator and a ground, the first shunt unit including a plurality of shunt acoustic resonators connected to each other in series and having different resonance frequencies; and 
-a second shunt unit (P2) disposed in a second shunt connection path between the at least one series acoustic resonator and the ground, the second shunt unit including at least one shunt acoustic resonator and having higher inductance than inductance of the first shunt unit.  
          Kaneda discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the second shunt unit including at least one shunt acoustic resonator and having higher inductance than inductance of the first shunt unit as called for in claim 1.  
          Nevertheless, Watanabe suggests to employ the inductors (L1, L102-103)  as shown on Figure 11, to shift a resonance point of resonation of the parallel resonators, see column 60-65, column 13. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the inductors suggested by Watanabein the circuit of Kaneda for the purpose of  shifting a resonance point of resonation of the parallel resonators. 
A skilled artisan realizes that the inductance value  of the inductors of the modified would shift would decide the resonance point of the parallel resonator. Lacking of showing any criticality, selecting the inductance of the series parallel resonator higher the single parallel resonator as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kaneda is to be used that would be obvious at the time of invention.
 Regarding to claim 2 and 12, lacking of showing any criticality, selecting resonance frequencies  as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kaneda is to be used that would be obvious at the time of invention.
Regarding to claims 3 and 13, lacking of showing any criticality, selecting resonance frequencies  as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kaneda is to be used that would be obvious at the time of invention.
Regarding to claim 4 and 14, lacking of showing any criticality, selecting resonance frequencies  as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kaneda is to be used that would be obvious at the time of invention.
Regarding to claim 5 and 15, lacking of showing any criticality, selecting resonance frequencies  as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kaneda is to be used that would be obvious at the time of invention.
Regarding to claim 6, lacking of showing any criticality, selecting resonance frequencies  as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kaneda is to be used that would be obvious at the time of invention.
Regarding to claims 7 and 8-9, wherein the at least one series acoustic resonator included in the series unit includes a plurality of series acoustic resonators (S1-S4) electrically connected between the plurality of third shunt units, and wherein the first shunt unit (P11, P12)  is electrically connected between a node between the plurality of series acoustic resonators and the ground.  
Regarding to claim 10,  wherein the second shunt unit further includes an inductor(L102) electrically connected to the at least one shunt acoustic resonator included in the second shunt unit, in series.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842